Exhibit 10.4(a)

 

Contract No.: 2014 Shen Yin Heng Zui Bao Zi No. 0004

 

Guaranty Contract of Maximum Amount

 

(Version 1.0, 2013)

 

 [tlogo.jpg]



 

 

 

  

INSTRUCTIONS FOR COMPLETION

 

I. Use ONLY BLUE BLACK or BLACK SIGN PEN or PEN for filling the Contract

 

II. . Fill all the details completely, legibly, and neatly.

 

III. Fill the currency in Chinese. No currency symbol is allowed. Chinese
currency name should be added before the capitalized amount and currency symbol
before amount in figures.

 

IV. Draw a line or slash for and fill in the blanks with extra space. Stamp the
seal of or fill in “blank below”.

 

 

 

 

Guaranty Contract of Maximum Amount

 

Guarantor   Springpower Science & Technology (Shenzhen) (“Party A”) Co., Ltd  

 

(for authority)       (for individual)           Address;   A-plant, Chaoshun
Indistrial Park, Renmin Road, Fumin Community, Guanlan Street, Bao’an District,
Shenzhen City   Type of certificate           P.O.:   518000   Certificate No.:
          Contact by:       Address;           Tel:   89686802   P.O.:          
Fax:       Employer:           Email:       Tel:           Legal representative:
  Pan Dangyu   Email:

 

Opening bank and account:

 

Creditor:   China CITIC Bank Corporation Limited(“Party B”) Shenzhen Branch    
        Address;   Block North, 2nd Phase, Times Square Excellence, Zhong Xin
San Road, Futan District, Shenzhen City               P.O.:   518031            
  Contact by:                   Tel:   0755-25941266               Fax:        
          Email:                   Legal representative/principle:   Chen Xuying
   

 

At:     Date:    

 

 

 

 

In order to ensure the implementation of the creditor's rights, successively
occurrence in a certain period of time, between Party B and Huizhou Haopeng
Science & Technology Co., Ltd (“the debtor to the principal contract”) and to
guaranty the realization of the creditor's rights of Party B, Party A is willing
to provide the maximum guaranty to the creditor for his implementation of the
liabilities. Party B agrees to accept such maximum guaranty provided by Party A.
Therefore, this Contract is made in accordance with the Contract Law of the
People's Republic of China, the Security Law of the People's Republic of China,
and other relevant laws and regulations on the basis of the principles of equal
consultation for specifying the rights and obligations between Party A and Party
B:

 

Article 1 Definitions

 

1.1 The maximum guaranty refers to Party A provide guaranty to Party B against
the debtor to the principal contract in the creditor's rights, successively
occurrence in a certain period of time, with the designated maximum debt
subscribed in the contract. In the event of the occurrence of the guaranty
responsibility that borne by Part A regulated in this contract, Party B is
entitled to request Party A to undertake such liability subject to the agreed
amount.

 

Article 2 Creditor’s right of the principal contract and the guaranty

 

2.1 Subject to the time limit prescribed in Article 2.2 in this contract, a
series of contracts, agreements and other legal documents regarding to the
relations of creditor’s rights and debt obligation signed between Party B and
the debtor to the principal contract constitute the principal contract of this
contract (“principal contract”).

 

2.2 The creditor’s rights of which hold by Party A under this contract refers to
the series of creditor’s rights owned by Party B according to the principal
contract signed with the debtor to the principal contract from         (day)
        (month), 2014 to         (day)         (month), 2015.

 

 

 

  

Where Party B is responsible for providing the debtor to the principal contract
with the following specific businesses, including bill, letter of credit, letter
of guaranty, commercial acceptance bill (including the debtor to the principal
contract is the acceptor and holder, etc) or other contingent liabilities
business, Party A shall irrevocably promise and guaranty that all the creditor’s
rights which held by Party B based on the businesses will be recorded in the
scope of guaranteed under this agreement when one of the above mentioned
business corresponding contract signing days, the open days or expiration days
of the bills, letter of credit, and letter of guaranty or the actual days of
money advances of Party B, and the days of performing the liability for guaranty
is occurred within the designated period in this paragraph. Herewith, Party A is
willing to undertake the corresponding liability to guaranty.

 

Where Party B provides the debtor to the principal contract with the factoring
business, as the specific business, Party A shall irrevocably promise and
guaranty that all the creditor’s rights which held by Party B based on the
businesses will be recorded in the scope of guaranteed under this agreement as
long as the above mentioned factoring business corresponding contract signing
day or the repurchase implementing day is occurred within the designated period
in this paragraph. Herewith, Party A is willing to undertake the corresponding
liability to guaranty.

 

2.3 The maximum creditor’s rights guaranteed by Party A under this contract are
determined by the following            item:

 

(1) (Currency)               (in words) :                             

 

(2) The principal of the creditor's rights (currency) (amount in words)
                         and the corresponding interest, penalties, liquidated
damages, as well as all other expenditures spent for the realization of the
creditor's rights and the guaranteed rights (including but not limited to legal
fare, arbitration fee, attorney fee, travel expense, assessment cost, transfer
fee, cost of preservation, announcement fee, notarial and certification fee,
translation fee, and execution cost, etc.) and all other payables.

 

2.4 The “principal” in paragraph 2.3 refers to the principal of the creditor’s
rights enjoyed by Party B against the debtor to the principal contract under the
principal contract, including but not limited to the payable principal of
Renminbi and foreign currency loan of the principal debtor, the bill amount of
banker's acceptance draft applied, the L/C issuing amount, and the L/G amount,
etc.

 

2.5 Approved through negotiation between Party A and Party B, the creditor’s
rights holding by Party B under the List of Transfer to the Maximum Guaranty
Creditor’s Rights, attached to this contract, signed between Party B and the
debtor to the principal contract before this Contract enters into effect will
transfer to the scope of the creditor’s rights under this contract.

 

 

 

  

Article 3 Scope of guaranty

 

3.1 The scopes of guaranty include: the principal contract principal creditor’s
rights, interest, default interest, compound interest, liquidated damages,
damage awards, expenditures spent for the realization of the creditor’s rights
(including but not limited to legal fare, arbitration fee, attorney fee, travel
expense, assessment cost, transfer fee, cost of preservation, announcement fee,
execution cost, etc.) and all other payables.

 

Article 4 Modes of guaranty

 

4.1 The mode of guaranty under this contract is joint liability guaranty. Where
the implementation validity of a single debt under the principal contract is
expired, and the debtor fails to fulfill or wholly fulfill his liabilities,
Party B shall be entitled to directly request Party A to undertake such
responsibilities.

 

Article 5 Guaranty period

 

5.1 The guaranty period under this contract is two years calculating from the
expiration of the debt performing limitation under the principal contract,
namely, two years calculating from the date of debt performing limitation
performed by the debtor according to the specific business contract. The
guaranty period of each specific business contract is calculated separately.

 

5.2 The principal contract shall prevail regarding to the debt performing
limitation of the debtor to the principal contract. However, where the principal
contract debt is matured in advance due to the reasons of the laws, regulations,
rules, or the agreement under the principal contract, or the unanimity consent
by the parties to the principal contract, or the parties to the principal
contract decide to extend such limitation and approved by Party A, the
accelerated due date or the extended due date shall be deemed as the expiration
date of such debt performance. Where the principal contract states that the
debtor may repay the debt in installment, the expiration date of such debt shall
be deemed as the expiration date of such debt performance.

 

Where the businesses under the principal contract are letter of credit or bank
acceptance bill, the date of L/C or the advance date of bank acceptance bill
shall be deemed as the expiration date of such debt performance of the debtor to
the principal contract.

 

Where the business under the principal contract is letter of guaranty, the
actual performance date of such letter of guaranty fulfilled by Party B shall be
deemed as the expiration date of such debt performance of the debtor to the
principal contract.

 

 

 

  

Where the business under the principal contract is factoring one, the payment
date of the repurchase price regulated in the factoring contract shall be deemed
as the expiration date of such debt performance of the debtor to the principal
contract.

 

Where the business under the principal contract is other contingent liabilities
one, the actual payment date paid by Party B t shall be deemed as the expiration
date of such debt performance of the debtor to the principal contract.

 

Article 6 Representations and warranties of Party A

 

6.1 (for authority) Party A, as a Chinese legal person or other organization,
legally established in the People's Republic of China according to the laws of
China, has the qualified capacities for civil rights to sign and perform this
contract and the ability to independently bear civil liabilities. Party A was
awarded the necessary and legal approval and authorization, internally or
externally, to sign this agreement.

 

(For individual) Party A, as a natural person, has the qualified capacities for
civil rights and behavior to sign and perform this contract and the ability to
independently bear civil liabilities. Party A has no overdue loans, debit
interest, malicious overdraft of credit card and other bad credit history, and
no criminal record. Party A is qualified with all the conditions for Guarantor
in accordance with laws and regulations.

 

6.2 Party A fully understands and agrees to all terms of the principal contract,
and confirms the authenticity of the businesses relating to the principal
contract. Party A voluntarily gives priority to the debtor to the principal
contract in providing guaranty. All the meaning of such party under this
contract is true. Party A hereby commitments that Party A will bear his guaranty
responsibilities in accordance with the contract even if the actual uses of such
credit amount adopted by the debtor to the principal contract are discrepancy to
the uses under the principal contract (including but not limited to repaying
loan with loan).

 

6.3 Party A confirms that the guaranty provided will not be restricted or banned
nor will cause any illegal situation.

 

6.4 All data and information provided by Party A are legality, truthfulness,
accuracy, and integrally. Except for the information disclosed to Party B in
written form, Party A has disclosed Party B with all other major liabilities
(including contingent liabilities), default behavior, litigation, arbitration
events or other significant issues, and other key assets-influenced cases that
may affect the performance of this contract.

 

 

 

  

6.5 Party A confirms: in the event the debtor to the principal contract fails to
perform due debts or the occurrence of the agreed Guarantor bearing the guaranty
responsibilities, regardless Party B possess other guaranty (including but not
limited to the debtor to the principal contract and/or a third person provide
material guaranty, guaranty, letter of guaranty, standby letter of credit and
guaranty modes) to the creditor’s rights under this contract, Party B shall have
the right to directly request Party A in fulfilling his guaranty rights
prescribed in the guaranty scope without exercising other guaranty rights in
advance (including but not limited to priority procedure of material guaranty
provided by the debtor to the principal contract and/or the third party); where
the guaranty scope under this contract contains several creditor’s rights, Party
B shall have the right to determine the discharge order and proportion to the
creditor’s rights.

 

6.6 Where Party B abandons other guaranty rights (whether such guaranty is
provided by the debtor or by a third party) for any reason or changes the order
or contents of the aforesaid guaranty rights, and such actions cause any
deprivation or decreasing of the priority of compensation under the aforesaid
guaranty rights, Party A confirms that no guaranty responsibilities against
Party B will be waived or decreased.

 

Article 7 Rights and obligations of Party A

 

7.1 (for authority) during the validity period of this contract, in the event
that Party A encounters the following cases, including but not limited to,
equity transfer, reorganization, merger, and acquisition; reorganization into
stock company, joint venture company, cooperative enterprise, affiliated
company, and contracting enterprise; changes in the scope of business and the
registered capital; and material assets transfer that may or enough to affect
its guaranty ability, Party A should issue written notice to Party B thirty (30)
days in advance. Where Party A transfers, leases or sets guaranty for other
debts beyond such debt under this contract, or disposes its material assets,
such events should be approved by Party B in written form.

 

(For individual) in the event of the enterprise, Party A is servicing as the
controlling shareholder or actual controller, encounters the following cases,
including but not limited to, equity transfer, reorganization, merger, and
acquisition; reorganization into stock company, joint venture company,
cooperative enterprise, affiliated company, and contracting enterprise; changes
in the scope of business and the registered capital; and material assets
transfer that may or enough to affect its guaranty ability, Party A should issue
written notice to Party B three (3) days in advance.

 

 

  

7.2 (for authority) during the validity period of this contract, in the event
that Party A encounters the following cases, including but not limited to,
business suspension, close, application for bankruptcy, accepted bankruptcy
petition, declared of bankrupt, dissolving, revocation of business license,
cancellation, deterioration of financial position, or being involved in any
litigation, arbitration, criminal case, civil and administrative penalty, and
economic disputes that may or enough to affect its guaranty ability, Party A
should issue a written notice to Party B when the above mentioned cases are
happened or potentially to be occurred within three (3) days.

 

(For individual) in the event of the enterprise, Party A is servicing as the
controlling shareholder or actual controller, encounters the following cases,
including but not limited to, business suspension, close, application for
bankruptcy, accepted bankruptcy petition, declared of bankrupt, dissolving,
revocation of business license, cancellation, deterioration of financial
position, or being involved in any litigation, arbitration, criminal case, civil
and administrative penalty, and economic disputes that may or enough to affect
its guaranty ability, Party A should issue a written notice to Party B when the
above mentioned cases are happened or potentially to be occurred within three
(3) days.

 

7.3 (for authority) during the validity period of this contract, in the event
that Party A’s legal representative, principle or controlling shareholders
encounters the following cases, including but not limited to, change his
nationality, address, and marriage status; becoming unemployment, disability,
and serious illness; or being involved in any litigation, arbitration, criminal
case, civil and administrative penalty, and economic disputes that may or enough
to affect its guaranty ability, Party A should issue a written notice to Party B
when the above mentioned cases are happened or potentially to be occurred within
three (3) days.

 

(For individual) during the validity period of this contract, in the event that
Party A encounters the following cases, including but not limited to, change his
nationality, address, and marriage status; becoming unemployment, disability,
and serious illness; or being involved in any litigation, arbitration, criminal
case, civil and administrative penalty, and economic disputes that may or enough
to affect its guaranty ability, Party A should issue a written notice to Party B
when the above mentioned cases are happened or potentially to be occurred within
three (3) days.

 

 

 

  

7.4 During the validity period of this contract, where Party A changes his name,
residence place, contact information, etc., he should issue a written notice to
Party B three (3) days after such amendment.

 

7.5 During the validity period of this contract, in the event any case
prescribed in Article 7.1, 7.2 and 7.3 occurs against Party A, Party A confirms
to properly implement all guaranty responsibilities under this contract subject
to the requirements presented by Party B, and to provide the concrete solutions
in implementing such responsibilities.

 

7.6 Party A confirms that all the declaration and guaranty made are
truthfulness, effectiveness, and integrally. During the validity period of this
contract, in the event Party A violates the provisions prescribed in Article 6
under this contract, Party A confirms to properly implement all guaranty
responsibilities under this contract subject to the requirements presented by
Party B, and to provide the concrete solutions in implementing such
responsibilities.

 

7.7 Where Party B and the debtor to the principal contract determine to amend
the principal contract, except for the extension period or the increase of
creditor’s rights amount, such two parties may exercise such amendment without
prior consent of Party A. Accordingly, Party A will continue to fulfill his
creditor’s rights guaranty responsibilities under the principal contract in
accordance with the contract.

 

Where the extension of the principal contract or the increase the amount of
creditor's rights without prior consent of Party A, Party A will continue to
fulfill his creditor’s rights guaranty responsibilities under the principal
contract in accordance with the contract.

 

7.8 During the guaranty period, Party A shall not provide to any third Party
with guaranty that beyond its own ability.

 

7.9 (For individual) during the validity period of this contract, Party A shall,
at the request of Party B, provide effective certificate of identification
status, occupation, income, expenses and liabilities, guaranty and economic
disputes with others to prove his performance status and related legal
documents.

 

7.10 In the event of the expiration of the debt performance period under the
principal contract or the acceleration of maturity of such debt, and the debtor
fails to repay the debt in according with the provision prescribed in the
principal contract, Party B shall be entitled to directly request Party A to pay
off the debt. Party A confirms that he will never refuse to pay and defense such
responsibilities with any reason against any claim requirements presented by
Party B.

 

 

 

  

7.11 Party A shall have the duty to provide Party B with the Balance Sheet and
statements to all external guaranty status; regularly or from time to time
respond to the requests of Party B; and to provide the statements and other
documents that may truly reflect its financial status.

 

7.12 Where the businesses under the principal contract are domestic letter of
credit, buyer-financing under domestic letter of credit, import letter of
credit, or import bill advance/import refinance, and the confirming bank and the
negotiating bank to Party B or its designated person, authorized person, and
letter of credit had delivered the payment or fulfilled other payment behavior,
Party A shall bear the incontestable guaranty responsibilities accordingly.
Party A shall not raise an indemnity or counterplead due to any stop payment
order and prohibition order issued by any judicial organs or administrative
organs against the payment obligation under such letter of credit; or due to
seal-up, distrain, freezing of the properties relating to the letter of credit,
or other measures or similar measures; or due to any discrepancy to the letter
of credit.

 

7.13 For delivery against bank guarantee, endorsement of bill of lading, and
authorized withdrawal businesses, Party A shall not raise an indemnity or
counterplead due to the non-payment by the debtor to the principal contract
against the amount under the letter of credit.

 

7.14 During the validity period of this contract, where Party B transfers the
creditor’s rights under the principal contract, Party A agrees to continue to
bear the liability for guarantying the creditor's rights against such assignee
according to the stipulation of the contract.

 

7.15 Party A agrees to authorize Party B to check Party A's credit records via
financial credit information basic database and at the credit information
service approved by the People's Bank of China; and agrees to allow Party B to
provide Party A’s credit information to the financial credit information basic
database and the credit information service approved by the People's Bank of
China.

 

Article 8 Rights and obligations of Party B

 

8.1 Where the implementation validity of the debt under the principal contract
is expired, and the debtor fails to fulfill, wholly or partly, his liabilities,
Party B shall be entitled to directly request Party A to undertake such
responsibilities.

 

 

 

 

8.2 Party B may not notice Party A where Party B signs specific business
contract, regarding to the credit business under the principal contract, with
the debtor.

 

8.3 In the event of any cases that may affect the guaranty ability of Party A,
including but not limited to cases prescribed in subparagraph from 9.1.2 to
9.1.9, Party B should be entitled to request Party A to supplementary provide a
guaranty recognized by Party B.

 

8.4 Party B should keep secrets of the relevant data, documents and information
provided by Party A, except for the query or disclosure required by the laws,
regulations, rules or the authorized authorities.

 

Article 9 Undertaking the guaranty responsibility

 

9.1 During the validity period of this contract, Party B should be entitled to
request Party A to perform the guaranty responsibility, or take appropriate
legal measures against Party A or Party A’s property or property right if one of
the following happens:

 

9.1.1 Where any debt under the principal contract is expired (including due in
advance) and Party B fails to liquidate such debt, or the debtor to the
principal contract violates other agreements under the principal contract;

 

9.1.2 Party A or the debtor to the principal contract encounter business
suspension, close, application for bankruptcy, accepted bankruptcy petition,
declared of bankrupt, dissolving, liquidation, business suspension for
rectification, revocation of business license, and cancellation;

 

9.1.3 Party A’s serious financial loss, assets loss or any assets loss caused by
external guaranty, or other financial crisis, and fails to provide the
corresponding security guaranty, or the guaranty provided to Party B can not
meet the satisfactory status;

 

9.1.4 Crisis in business or finance of Party A’s controlling shareholder or
other associated company, or significant connected transaction between Party A
and the controlling shareholder or other associated companies that affect Party
A’s normal operation, and fails to provide the corresponding guaranty or
satisfied guaranty to Party B;

 

9.1.5 Adverse changes in Party A’s industry, and fails to provide the
corresponding guaranty or satisfied guaranty to Party B;

 

9.1.6 (for authority) Party A's senior management suspected of serious
embezzlement, bribery, fraud, or illegal business cases, and fails to provide
the corresponding guaranty or satisfied guaranty to Party B;

 

 

 

 

(for individual) Party A was administrative and criminal penalized, or involved
in major civil legal disputes that may or enough to affect the ability to
guaranty, and fails to provide the corresponding guaranty or satisfied guaranty
to Party B;

 

9.1.7 Party A violates the provisions of Article 7.5 and 7.6 under this contract
in implementing all the guaranty responsibilities under this contract, or fails
to provide the specific satisfied solutions of such guaranty responsibility to
Party B;

 

9.1.8 Cross-default provision: where Party A violates the provisions under other
debt-based documents and such default action has not been corrected within the
applicable grace period, such cases both lead to one of the following
circumstances and constitute the violation of this contract

 

(1) The debts under other documents are declared or being declared of
accelerating the maturity;

 

(2) The debts under other documents are not declared or being declared of
accelerating the maturity, but default in payment;

 

9.1.9 Other events that may threaten or damage or have the potential to threaten
or damage Party B's equity.

 

9.2 Where Party B requests Party A to undertake the guaranty responsibility,
Party A must delivery the payment to Party B subject to the amount and mode
stated in the written notice immediately after the receipt of the notice issued
by Party B.

 

9.3 While performing the guaranty responsibility, Party A should fulfill subject
to the following order:

 

(1) The payables, liquidated damage, and compensation for damage supporting this
contract and the provisions of the principal contract, and relevant laws and
regulations;

 

(2) To pay the payable penalties and compound interest under the principal
contract;

 

(3) Payable interests under the principal contract;

 

(4) Payable principal under the principal contract;

 

Where Party A performs the guaranty responsibility but failed to repay or pay
the total amount in the same order, Party B should be entitled to choose the
order and proportion of such payment.

 

9.4 Where Party A fails to fulfill the guaranty responsibilities according to
the Article 7.5, 7.6, 9.1, and 9.2 under this contract, or Party A performs the
guaranty responsibility but failed to repay or pay the total amount in the same
order, Party A authorizes Party B to directly deduct from any account of Party A
opened at CITIC Bank and/or to exercise penalty against Party A’s assets or
property rights legally possessed and managed by Party B in order to pay off the
debt under the principal contract. While Party B collects money from Party A's
account and the account currency is different from the currency of the
creditor’s rights under the principal contract, the list price released by Party
B on that date shall be used for conversion.

 

 

 

 



Article 10 Liability for breach of contract

 

10.1 After this contract comes into effect, Party A and Party B shall fulfill
the obligations of this contract. Where one party fails to perform or completely
fulfill the obligations of this contract, the defaulting party shall bear the
corresponding liability for breach of contract, and compensate the losses to the
other party.

 

10.2 Party A shall compensate Party B to any loss caused by untrue, inaccurate,
incomplete or intentionally misleading of the representations and warranties of
Article 6 of this contract.

 

10.3 Where the contract becomes invalid due to the fault of Party A, such party
shall compensate all loss to Party B within the scope of the guaranty.

 

Article 11 Cumulative rights

 

11.1 All rights of Party B under this contract are cumulative and will not
affect and eliminate Party B’s any rights enjoyed to Party A according to laws
and other contracts. Unless otherwise presented by Party B in written form,
Party B’s non-exercise, partially exercise and/or delay in exercising his
responsibilities will not constitute the waiver or partially waiver of his
right, nor affect, stop and interfere to Party B’s further exercise of his
rights or exercise of any other rights.

 

Article 12 Continuity of obligation

 

12.1 All obligations and joint liabilities of Party A under this contract are
continuity which generates fully bind to his heir or legatee, legal agent,
receiver, and assignee; and to the main body’s merger, acquisition,
reorganization, reorganization into stock company, and name change. Such
obligations and liabilities will not be affected by any dispute, claim and legal
procedures, and any contracts and documents signed between the debtor to the
principal contract and any natural person or legal person; nor being changed due
to the debtor’s bankruptcy, insolvency, loss of enterprise qualification, change
the Articles of Association, and any change in nature.

 

 

 

 

Article 13 Other terms

 

If the paragraph conflicts to any other provisions, this paragraph shall
prevail.

 

Article 14 Applicable law

 

14.1 The laws of the People's Republic of China are applied to this contract
(for the purposes of this contract, including the laws of Hong Kong, Macao and
Taiwan).

 

Article 15 Disputes resolution

 

15.1 Any dispute rising under this contract and in connection with this contract
should be solved by Party A and Party B through consultation; if fails, both
parties agree to take in the following (2) item for solution:

 

(1) Apply to             /             arbitration commission for arbitration
and the existing effective arbitration rules of such commission shall be
applied;

 

(2) To file claims to the People's Court with jurisdiction at Party B’s side.

 

Article 16 Contract effectiveness

 

16.1 This contract is independent from the principal contract. Where the
principal contract is invalid for any reason, the effectiveness of this contract
will not be affected and will remain valid, the joint liability of Party A under
this contract and the legal responsibility (including but not limited to refund
and compensate for the losses) of the debtor to the principal contract under the
principal contract.

 

16.2 In the event a provision or partially contents of a provision under this
contract is now or will become null and void in the future, such invalid
provision or part will not affect the effectiveness of this contract, other
provisions under this contract, or other contents of such provision.

 

 

 

  

Article 17 Execution, amendment, and termination

 

17.1 (for authority) this contract comes into effect after it is being signed
and stamped (signed the signature or stamped the common seal) and stamped the
common seal or specialized contract seal by the legal representative or
authorized agent of Party A and the legal representative/principle or authorized
agent of Party B.

 

(for individual) this contract comes into effect after it is being signed and
stamped (signed the signature or stamped the common seal) and stamped the common
seal or specialized contract seal by Party A or his authorized agent (signature
or seal) and the legal representative/principle or authorized agent of Party B.

 

17.2 After this contract comes into effect, except to the existing agreement of
this contract, both Party A and Party B should not unilaterally modify or
terminate this contract; if any modification or termination of this contract is
necessary, both parties should negotiate it to reach written agreement.

 

Article 18 Miscellaneous

 

18.1 What is left unmentioned in contract may be concluded by Party A and Party
B in written agreement separately as an appendix. All affixes, amendments or
supplements of this contract shall form an integral part of this contract, and
have the same legal effectiveness to this contract.

 

18.2 Notice and delivery

 

18.2.1 All notices and requests under this contract, and the involved
debt-collection and litigation (arbitration) legal documents or other
communications may be delivered or sent to the agreed address or contact
information stated at the beginning of this contract.

 

18.2.2 Where all notices, requests, debt-collection letters or other
communication issued by Party B to Party A under this contract are sent in the
form of telex, telephone, fax, and E-mail shall be deemed to have delivered to
Party A; the third day after the delivery date for postal mail will be deemed to
have delivered to Party A; for sending in person, the receipt date of Party A
shall be deemed as successfully delivery. If Party A refuses to accept, the
person serving such document may take photos and video to record the service
process, and make the document lien. In this case, the document is deemed as
delivered.

 

18.2.3 The judicial organ or the arbitration organization may deliver relevant
(legal) documents to Party A subject to the address and contact information
agreed in this contract. Where no one receives such documents or Party A refuses
to receive, the person serving such document may take photos and video to record
the service process, and make the document lien. In this case, the document is
deemed as delivered successfully. In the event the (legal) documents are failed
to be successfully delivered or returned back due to Party A provide false
contact information or fail to timely notice the change of the contact
information after amendment, the returned date of such (legal) documents will be
deemed as the delivery date.

 

 

 

  

18.2.4 In the event the aforesaid contact information, provided by Party A, is
changed, Party A should immediately issue notice to Party B in written within
three days after the change; where the change of the information is made after
the processing of the debt under this contract into the phase of litigation or
arbitration, such change should be informed in writing to the trial authority.
Otherwise, all notices or other documents issued will be delivered subject to
the original information. In such case, the documents will be deemed as
successfully delivered even the party receives no documents.

 

18.3 This contract in ________ copies. Party A holds ________ versions, and
Party B holds ________ versions.

 

18.4 Party B has took the measures of overstriking, bold, highlighting and other
reasonable methods to remind Party A of the exemption clauses or responsibility
restriction provision under this contract. In addition, Party A has made a full
explanation to the related terms according to the requirements of Party A; Party
A and Party B both have no dissent to the understanding of all contract terms.

 

(This page is intentionally left blank.)

 

 

 

  

(This page is intentionally left blank. It is the signature page of the Guaranty
Contract of Maximum Amount with the number of _____

 

Party A:

(for authority)(for individual)

(Common seal or specialized contract seal)

Signature of Party A/authorized agent:

Legal representative

(or authorized agent)

 

The spouse hereby confirms that: I acknowledge the aforesaid contract terms and
have unanimity to the guaranty responsibilities under this contract borne by
Party A (including but not limited to communal estate). The mailing address of
Party A (including after the amendment) is the address of him.

 

Signature of Party A’s spouse/authorized agent:

  

 



 

Party B (common seal or specialized contract seal)

Legal representative/principle (or authorized agent):

 

Affix: List of Transfer to the Maximum Guaranty Creditor’s Rights

 

 

 

  

Affix

 

List of Transfer to the Maximum Guaranty Creditor’s Rights

 

Series  Contract
No.   Name of
contract   Amount of creditor’s
rights under the
contract   Note                                                               
   

 

 

 